462 F.2d 625
UNITED STATES of America, Plaintiff-Appellee,v.Donald Wayne QUIGLEY, Defendant-Appellant.
No. 72-1465.
United States Court of Appeals,
Ninth Circuit.
July 17, 1972.

George Tamblyn, of Tamblyn, Bouneff, McLennan, Muller, Marshall & Hawkes, Portland, Or., for defendant-appellant.
Sidney I. Lezak, U. S. Atty., Jack C. Wong, Asst. U. S. Atty., Portland, Or., for plaintiff-appellee.
Before ELY, KILKENNY and CHOY, Circuit Judges.
PER CURIAM:


1
Quigley was charged with and convicted of passing and selling counterfeit currency in violation of 18 U.S.C. Sec. 472.


2
His attack upon the sufficiency of the evidence to sustain the charge of "selling" is without merit.  The government was not required to prove both passing and selling, even though the indictment so charged.  Cf. Arellanes v. United States, 302 F.2d 603, 609 (CA9 1962), cert. denied 371 U.S. 930, 83 S. Ct. 294, 9 L. Ed. 2d 238 (1962); United States v. Carter, 454 F.2d 525 (CA9 1972); McGriff v. United States, 408 F.2d 333, 334 (CA9 1969).


3
The judgment of conviction is affirmed.